Name: Council Regulation (EC) No 268/2002 of 12 February 2002 terminating the anti-dumping proceeding concerning imports of polysulphide polymers originating in the United States of America
 Type: Regulation
 Subject Matter: international trade;  chemistry;  competition;  America;  trade
 Date Published: nan

 Avis juridique important|32002R0268Council Regulation (EC) No 268/2002 of 12 February 2002 terminating the anti-dumping proceeding concerning imports of polysulphide polymers originating in the United States of America Official Journal L 045 , 15/02/2002 P. 0001 - 0001Council Regulation (EC) No 268/2002of 12 February 2002terminating the anti-dumping proceeding concerning imports of polysulphide polymers originating in the United States of AmericaTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1), and in particular Article 9 thereof,Having regard to the proposal submitted by the Commission after consulting the Advisory Committee,Whereas:A. PROCEDURE(1) Regulation (EC) No 1965/98(2) imposed definitive anti-dumping duties on polysulphide polymers originating in the United States of America in September 1998.(2) These duties were imposed following a complaint lodged by Akcros Chemicals GmbH & Co. KG, Germany, the sole Community producer of polysulphide polymers.B. WITHDRAWAL OF THE COMPLAINT AND TERMINATION OF THE PROCEEDING(3) By a letter of 20 July 2001 to the Commission, Akcros Chemicals GmbH & Co. KG formally withdrew its complaint and requested that the measures be repealed. This request was based on the fact that the sole exporting producer in the relevant country had decided to cease production of the product concerned.(4) In accordance with Article 9(1) of Regulation (EC) No 384/96, a proceeding may be terminated where the complaint is withdrawn, unless such termination would not be in the Community interest.(5) The Commission announced its intention to investigate whether the measures should be retained in a Notice published on 4 October 2001(3). Two responses were received following this Notice from the user industry, both supporting the repealing of the measures. In addition, the sole Community producer confirmed its position that the measures were no longer appropriate. It is, therefore, considered that termination of the proceeding would not be against the Community interest.(6) It is therefore concluded that the anti-dumping proceeding concerning polysulphide polymers originating in the United States of America should be terminated,HAS ADOPTED THIS REGULATION:Sole ArticleThe anti-dumping proceeding concerning imports of polysulphide polymers currently classifiable within CN code ex 4002 99 90 and originating in the United States of America is hereby terminated.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 February 2002.For the CouncilThe PresidentR. de Rato y Figaredo(1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 2238/2000 (OJ L 257, 11.10.2000, p. 2).(2) OJ L 255, 17.9.1998, p. 1.(3) OJ C 280, 4.10.2001, p. 5.